Citation Nr: 1137265	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  99-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1997 rating decision in which the RO, inter alia, denied service connection for PTSD.  In December 1998, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1999.

In his April 1999 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In two May 1999 letters, the RO informed the Veteran that his hearing was scheduled for July 1999, however, the Veteran failed to report for the hearing.

In August 2000, the Board remanded the claim for service connection for PTSD to the RO for further action.  After accomplishing the requested action, the RO continued to deny  the claim (as reflected in an October 2002 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In a February 2003 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision  to the United States Court of Appeals for Veterans Claims (Court).  In a March 2005 single-judge Order, the Court vacated the Board's February 2003 decision and remanded the matter to the Board for further action consistent with the Court's Order.  Judgment was entered by the Court in March 2005.  In March 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed the Court's order and judgment.

In September 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny  the claim (as reflected in a November 2009 SSOC), and returned the matter to the Board for further appellate consideration.

In March 2010, the Board expanded appeal to include consideration of the matter of the Veteran's entitlement to service connection for psychiatric disability other than PTSD.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

At that time, the Board denied service connection for PTSD and remanded the matter of service connection for psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action and initial RO consideration of the expanded claim. After completing some of the requested development, the AMC denied service connection for psychiatric disability other than PTSD (as reflected in a January 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

After the issuance of the  January 2011 SSOC, the Veteran submitted a statement indicating that he wanted a Board hearing.  In a May 2011 letter, the Veteran was reminded that he was scheduled for a hearing later in May 2011.  However, in a subsequent May 2011 statement, it was indicated that the Veteran would not attend the hearing.  As such, his Board hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2010).

The Board notes that in May 2011, the Veteran's attorney submitted a statement indicating that service connection for PTSD is warranted.  As noted above, the appeal of that issue is no longer pending, as the Board denied service connection for PTSD in March 2010.  As the matter of service for PTSD is not currently before the Board, this matter is referred to the RO for appropriate action.






REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As a preliminary matter, the Board notes that the RO should undertake necessary action to clarify the Veteran's representation in this appeal.  The record reflects that the Veteran had been previously represented by private attorney Hugh Cox.  However, in September 2010, the Veteran submitted claims for service connection for diabetes mellitus, and for pancreas and liver disabilities.  In addition, he submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, indicating that the he appointed the North Carolina Division of Veterans Affairs (NCDVA) as his representative, thereby revoking any previous representation.  See 38 C.F.R. § 14.631(f)(1) (receipt of a new power of attorney constitutes a revocation of an existing power of attorney).  However, subsequent statements from attorney Hugh Cox suggest that he continues to represent the Veteran only in the matter of service connection for psychiatric disability currently before the Board, though the Veteran has not specifically limited the representation of the NCDVA.

Because there is a VA Form 21-22 in favor of the NCDVA, on remand, the RO should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 of the duly appointed representative.  See 38 C.F.R. § 14.631 (e)(1).

The Veteran contends that he is entitled to service connection for psychiatric disability other than PTSD, as he believes that this disability originated during his active duty service.  

The Veteran's service treatment and personnel records reflect that he was hospitalized in February 1969 with an admitting diagnosis of passive aggressive personality.   It was noted that the Veteran was "obstructionistic and inefficient in his work," had lost all interested in performing his duties, disliked his fellow crewmembers, and drank excessively when he got a chance.  The examiner noted that his difficulties were chronic and the result of his emotional background.

Following service, VA outpatient treatment records include an August 1996 notation of depression and PTSD, and the report of a September 1997 psychiatric evaluation reflects diagnoses of PTSD, alcohol dependence, cannabis dependence, and major depressive disorder.  Subsequent VA outpatient treatment records reflect a diagnosis of depression, and depression was noted again in December 2010.  

In addition, a report from the Pitt County Memorial Hospital from December 2003 notes that the Veteran presented with a history of depression and PTSD.  The Veteran's diagnoses at discharge included depression.  

The Board notes that, although the Veteran was assessed as having a personality disorder during service, congenital or developmental disorders, such as personality disorder abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental disorder by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, given the in-service and post-service treatment records reflecting psychiatric  treatment and diagnoses other than PTSD, and the Veteran's assertions as to the existence of a relationship between the two, the Board finds that a medical opinion-based on  examination of the Veteran  and full consideration his  documented history and assertions, and supported by clearly-stated rationale-is  needed to resolve the claim for service connection for psychiatric disability other than PTSD.  See 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159; McLendon 20 Vet. App. at 79..

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).   See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to under examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file, to include clarification as to whether he intended to specifically limit NCDVA's representation to the claims for service connection submitted in September 2010.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo psychiatric examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing if deemed warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner  t should clearly identify all current psychiatric disability(ies) other than PTSD-in particular, depression or major depressive disorder..  Then, with respect to each such diagnosed disability, the examiner  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion(s), the physician should  consider and discuss all pertinent documentary evidence-to include in- and post-service treatment records-as  well as the Veteran's contentions.  
The examiner should explicitly address the medical relationship, if any, between current psychiatric disability and in-service psychiatric problems (then assessed as passive aggressive personality disorder).

The psychologist or psychiatrist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for psychiatric disability other than PTSD in light of all pertinent evidence (to include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 











action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


